Citation Nr: 0518717	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an extension of the delimiting date for VA 
education assistance benefits under Chapter 30, Title 38, 
United States Code.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from December 1984 to 
September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Initially, the Board observes that the veteran has not been 
apprised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  VCAA notice that is relevant to the 
veteran's claim of entitlement to an extension of the 
delimiting date for VA education assistance benefits under 
Chapter 30, Title 38, United States Code must be sent to the 
veteran.  

The notice should include the veteran's and VA's respective 
responsibilities as to obtaining and furnishing evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, it appears that some records are not available for 
review.  In the December 2003 statement of the case, the RO 
referred to records from the Lexington Medical Center dated 
in May 2001, records of Glen F. Strickland, M.D. of the 
Southern Surgical Group dated in May and June 2001, and a 
June 26, 2003 statement of the veteran.  

The RO has also made reference to a letter from the veteran 
dated October 21, 2002.  None of the foregoing appears to be 
associated with the record.  

The RO should take the necessary steps to obtain copies of 
the medical records listed above.  Next, the RO should make 
reasonable efforts to locate the veteran's statements 
detailed hereinabove.  

Accordingly, the case is REMANDED for the following 
development:

1.  Relevant VCAA notice regarding the 
issue of entitlement to an extension of 
the delimiting date for VA education 
assistance benefits under Chapter 30, 
Title 38, United States Code must be sent 
to the veteran.  The notice should 
include the veteran's and VA's respective 
responsibilities as to obtaining and 
furnishing evidence.  Quartuccio, supra.  

2.  The RO must take the necessary steps 
to obtain May 2001 records from the 
Lexington Medical Center as well as May 
and June 2001 records from Dr. Strickland 
of the Southern Surgical Group.  

3.  The RO must make reasonable efforts 
to locate statements of the veteran dated 
October 21, 2002 and June 26, 2003.  

4.  Next, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




